PER CURIAM.
James Barbour appeals the denial of his motion to allow credit for jail time, which he filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We affirm the trial court’s order as appellant did not allege where in the record this information can be located and how the record demonstrates his entitlement to relief. See Toro v. State, 719 So.2d 947 (Fla. 4th DCA 1998). Our affirmance, however, is without prejudice to Barbour to file a sworn motion to correct his sentence on the basis of additional jail credit pursuant to rule 3.850, within the time remaining under that rule.
DELL, FARMER and TAYLOR, JJ, concur.